Citation Nr: 1637929	
Decision Date: 09/28/16    Archive Date: 10/07/16

DOCKET NO.  10-06 881	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to a rating higher than 20 percent for left foot injury.

2.  Entitlement to service connection for an acquired psychiatric condition, claimed as depression.

3.  Entitlement to a total disability rating based on individual unemployability.  


REPRESENTATION

Veteran represented by:	Colin E. Kemmerly, Esq.


ATTORNEY FOR THE BOARD

Bridgid D. Houbeck, Counsel



INTRODUCTION

The Veteran served on active duty from May 1971 to January 1985.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an April 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which increased the Veteran's rating for left foot injury with subtalar arthritis to 20 percent effective August 10, 2006; granted service connection for gastroesophageal reflux disease (GERD); and denied service connection for sinusitis, hypertension, and depression.  In January 2008, the Veteran filed a notice of disagreement with the rating for his left foot disability and the denials of service connection for sinusitis, hypertension, and depression.  

The RO issued a statement of the case in June 2009.  Additional evidence was received and a supplemental statement of the case was issued in September 2009.  The Veteran submitted a February 2010 VA Form 9.  This was received well after the sixty day response time had elapsed and was therefore not timely.  See 38 C.F.R. § 20.302(b).  Nevertheless, the RO accepted this VA Form 9 as timely.  See June 2015 Appeal Checklist.  Thus, the Veteran perfected his appeal.

During the pendency of this appeal, the Veteran has been awarded multiple periods of temporary total ratings based on surgical or other treatment necessitating convalescence.  The first period was from April 24, 2008, to December 1, 2008.   See August 2008 and September 2008 rating decisions.  The second period was from December 1, 2008, to May 1, 2009.  See February 2009 rating decision.  The third period was from effective June 28, 2011, to July 1, 2012.  See November 2011 and June 2012 rating decisions.  Finally, the fourth period was from August 1, 2014, to November 1, 2014.  See November 2014 and July 2016 rating decisions.  After each period, the Veteran's rating for left foot disability was returned to 20 percent.  Insofar as higher ratings are available for this disability in the interim periods between temporary totals and the Veteran is presumed to be seeking the maximum available benefit, the claim remains on appeal.  See AB v. Brown, 6 Vet. App. 35, 39 (1993).

Additionally, in a December 2012 rating decision, the Veteran was awarded service connection for two associated left foot scars and assigned a 10 percent and a noncompensable rating for these scars, both effective June 28, 2011.  

In June 2012, during the course of the appeal, of the left foot rating, VA received a VA Form 21-8940, application for increased compensation based on unemployability.  On that form the Veteran indicated that he could not work because of his left foot disability.  That issue is part and parcel to his claim for an increased rating and is before the Board.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran is seeking an increased rating for his left foot disability.  During the pendency of this appeal, he has undergone multiple foot surgeries resulting is several periods of temporary total disability ratings.  Most recently, a November 2014 rating decision award a temporary total rating effective August 1, 2014 until October 1, 2014.  This was extended to November 1, 2014, in a July 2016 rating decision.

Although an August 2014 Report of General Information notes that the Veteran has undergone surgery and has had subsequent VA treatment, the record of this surgery has not been added to the claims file.  The November 2014 rating decision notes that recent VA treatment records were electronically viewed.  As such, they were not associated with the file and are not available for review by either the Board or the Veteran.

The Veteran's VA treatment records were last added to the file in March 2012.  There is one recent VA treatment record in the file dated September 8, 2014, during his temporary total disability period.  There is also an undated light work release as of September 15, 2014, that was received in January 2015.  The record does not contain any other treatment records since March 2012 and does not have records related to the latest surgery or any since the conclusion of this most recent temporary total rating period.  As such, the Board is unable to determine the Veteran's level of disability since recovering from that surgery.  Thus, a remand is necessary to obtain any additional VA or private treatment records and to schedule a VA examination to determine the current severity of the Veteran's left foot symptoms.  The TDIU issue is part of the left foot rating issue.  

The Veteran is also seeking service connection for an acquired psychiatric condition, claimed as depression and posttraumatic stress disorder (PTSD).  His service treatment records show in-patient treatment for adjustment disorder in July 1982.  He also had complaints of situational anxiety in May 1983, nervous feelings and anxiety in April 1984, and depression manifested by vague somatic complaints in May 1984.  There was also an assessment of viral syndrome vs anxiety disorder in September 1983 notes.  Private treatment records show diagnoses of anxiety and depression.  See e.g., June 2006 private treatment record, January 2013 private treatment record.  VA treatment records note a history of PTSD and depression.  See e.g., June 2008 and February 2011 VA treatment record.  Alternately, the Veteran has argued that his current psychiatric condition was caused by his in-service foot injury and ensuing disability.  See July 2008 statement.  Thus an examination is necessary to determine if the Veteran has a current acquired psychiatric condition related to his documented psychiatric complaints in service or to his service connected left foot disability.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all of the Veteran's treatment records from the Montgomery and Tuskegee VA medical centers dated from March 2012 to the present.  

2.  Schedule the Veteran for a VA examination by an appropriately qualified examiner to determine the current severity of his left foot disability.  The claims file must be reviewed by the examiner and the examiner must note whether the claims file was reviewed.  All indicated studies should be conducted, and all findings reported in detail.  The examiner must conduct an examination with regard to pain including testing on weight-bearing and nonweight-bearing, active and passive motion, and if possible comparison to the range of motion of the opposite undamaged joint.  If this is not possible, the examiner must explain why.  The examiner should address all symptoms present, including but not limited to pain, limitation of motion of the foot and ankle, associated scars, and functional loss, including in an occupational setting.

3.  Schedule the Veteran for a VA psychiatric examination by an appropriately qualified examiner.  The claims file must be reviewed by the examiner and the examiner must note whether the claims file was reviewed.  All indicated studies should be conducted, and all findings reported in detail.  The examiner must accomplish the following and must include a rationale to support all opinions provided.

Provide a medical opinion as to whether it is at least as likely as not (50 percent probability or greater) that any current acquired psychiatric condition was incurred in or was otherwise causally related to his active duty military service.  Specifically, the examiner is asked to address the July 1982, May 1983, September 1983, April 1984, and May 1984 service treatment records.  Any opinion provided must include a supporting rationale.  

If the examiner cannot provide any of the above opinions, the examiner is advised that he/she should explain why the requested opinion cannot be provided (i.e., because the limits of medical knowledge had been exhausted or because further information to assist in making the determination is needed, such as additional records and/or diagnostic studies.  If the examiner cannot provide the answer because further information is needed to assist in making the determination, all reasonable steps to obtain this missing information should be exhausted before concluding that the answer cannot be provided.

4.  Then, readjudicate the Veteran's claims which are the subject of this remand.  If any of the benefits sought on appeal remain denied, provide a supplemental statement of the case to the Veteran and his attorney, and allow an appropriate period of time in which to respond thereto before returning the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
JAMES G. REINHART
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

